USDC IN/ND case 3:18-cv-00995-JD-MGG document 111 filed 10/30/19 page 1 of 6


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

BARBARA DEVINE,                          )
                                         )
              Plaintiff,                 )
                                         )
      v.                                 )       CASE NO. 3:18-cv-00995-JD-MGG
                                         )
RON NEAL, et al.,                        )
                                         )
              Defendants.                )

  DEFENDANTS RESPONSE IN OPPOSITION TO MOTION TO COMPEL

      Defendants Justin Rodriguez, and Anthony Watson, by counsel, respectfully

object the Plaintiff’s Second Motion to Compel, filed on October 16, 2019. The

Plaintiff’s motion should be denied for the following good reasons:

      1. The motion to compel as moot, because Defendants Rodriguez and Watson

           have served their discovery responses to the Plaintiff’s counsel.

              a. Defendant Rodriguez’s discovery responses could not be finalized

                 until after October 14, 2019, but then were set to Plaintiff’s counsel

                 on October 15, 2019. Please see Ex. A, Rodriguez Responses.

              b. It was then determined that the Rodriguez’s answer to

                 interrogatory No. 5 had been inadvertently cut off in the copy of the

                 set of responses that were e-mailed to Plaintiff’s counsel. A second

                 corrected set of responses was therefore sent to the Plaintiff’s

                 counsel the following day. Please see attached Ex. B, Corrected

                 Responses.



                                             1
USDC IN/ND case 3:18-cv-00995-JD-MGG document 111 filed 10/30/19 page 2 of 6


           c. Watson’s discovery responses were received by Defense counsel

              from Watson several days after that, then finalized and served to

              Plaintiff’s counsel on 10/22/19. Please see attached Ex. C, Watson

              Responses.

     2. The Motion to compel should furthermore be denied, because the delay in

        serving the Rodriguez and Watson responses does not conflict with was

        the result of Defendants’ reasonable understanding of the Court’s Orders.

           a. On September 19, 2019 the Court granted Plaintiff’s first motion to

              compel as to the Rodriguez and Watson discovery responses, and

              ordered production of the responses by September 30, 2019. The

              Court also ordered the Defendants to file, again by September 30,

              2019, a response to a Rule to Show Cause why opposing counsel’s

              petition for fees and costs against Rodriguez and Watson should not

              be granted.

           b. Rodriguez and Watson filed their response to the Rule to Show

              Cause on September 30, 2019. In the responses to the Rule to Show

              Cause, Defense counsel indicated that the two Defendants’

              Responses were not at that time available, discussed factors

              qualifying as excusable neglect for the delay in production, and

              explained that they anticipated the responses could be produced

              within approximately the next 14 days.




                                       2
USDC IN/ND case 3:18-cv-00995-JD-MGG document 111 filed 10/30/19 page 3 of 6


            c. Upon reviewing the Responses to the Rule to Show Cause, the

                Court denied the Plaintiff’s petition for fees and costs, finding

                extenuating circumstances caused the Defendants’ delay. The

                Court, recognizing the Rodriguez and Watson responses could not

                be produced on September 30, 2019, never denied these Defendants

                further time to provide their responses.

     3. Plaintiff has waived its objection to service of the Rodriguez and Watson’s on the

        dates those responses were served. Following the Court’s denial of their petition for

        fees, the Plaintiff, knowing it would be approximately another two weeks before the

        Rodriguez or Watson discovery responses could be provided, also filed no further

        objection with the Court nor sent any new Rule 37.1 letter to the Defendants to

        specifically address the added anticipated delay in production of the Rodriguez and

        Watson responses. Defense Counsel learned that Plaintiff still opposed allowing

        more time for the Rodriguez and Watson responses to be produced was when the

        second motion to compel was filed. During phone conferences with Plaintiff’s

        counsel on October 1, 2019, October 7, 2019, or October 11, 2019 to address requests

        for supplementation from the Plaintiff, no objections to production of the Rodriguez

        or Watson Responses were discussed regarding production on October 14th or any

        later date in October. Similarly, between September 30, 2019 and the October 16,

        2019, Plaintiff’s counsel did not make any new demand (via new FRCP 37.1 letters or

        in phone conference) for immediate production of the Rodriguez and Watson

        responses. Meanwhile, Defense counsel attempted to cooperate in resolving other

        related discovery disputes with Plaintiff’s counsel vial written responses to requests


                                             3
USDC IN/ND case 3:18-cv-00995-JD-MGG document 111 filed 10/30/19 page 4 of 6


             for other defendants’ to supplement their responses, and via multiple lengthy phone

             conferences with opposing counsel.1

         4. Plaintiff’s second motion to compel should be denied, because of Plaintiff’s failure to

             comply with the requirements of N.D. Ind. L.R. 37-1, pertaining to resolving

             discovery disputes. Under L.R. 37-1, “a party filing any discovery motion must file a

             separate certification that the party has conferred in good faith or attempted to confer

             in good with other affected parties in an effort to resolve the matter raised in the

             motion without court action.” Id. “The certification must include (1) the date, time,

             and place of any conference or attempted conference; and 2) the names of the parties

             participating in the conference.”. Id.

         5. The Plaintiff’s request for fees and costs should also be denied. The second motion to

             compel failed to comply with local rules, and the Plaintiff’s counsel failed to follow

             the necessary steps in attempting to resolve their new discovery disputes over the new

             proposed timing of the production of the Rodriguez and the Watson responses, prior

             to filing Plaintiff’s second Motion to Compel.

         6. The minor additional delay in the provision of the Rodriguez and Watson responses

             has posed no prejudice to the Plaintiff, nor delayed proceedings. Notwithstanding the

             service of these discovery responses after October 14, 2019, depositions of the

             Defendants have still been able to proceed and have been ongoing since the week of

             October 23, 2019. In addition, the current close of Discovery is still several months

             away.



1
   And Defense counsel continues to participate in active, good faith efforts to resolve such discovery disputes with
Plaintiff’s counsel that have arisen. As Plaintiff’s counsel admitted, Defense counsel engaged in discussions
regarding discovery disputes arising with other Defendants, in phone conferences in October.

                                                          4
USDC IN/ND case 3:18-cv-00995-JD-MGG document 111 filed 10/30/19 page 5 of 6


       7. The completion and service of the Rodriguez and Watson responses after September

           30, 2019 furthermore has been in spite of all good faith efforts of the Defendants and

           the Defense counsel to timely complete the and serve the Rodriguez and Watson

           responses. The timing of the production of the responses has not been the result of

           any effort to delay proceedings or prejudice the Plaintiff (or any other party in this

           case).

        WHEREFORE, Defendants Rodriguez and Watson, by counsel, respectfully request that

the Court Deny the Plaintiff’s second motion to compel and DENY Plaintiff’s request for fees of

costs relating to their second motion.




                                               Respectfully Submitted,



                                               CURTIS T. HILL, JR.
                                               Indiana Attorney General
                                               Atty. No. 13999-20

Date: October 30, 2019                   By:   Ilene M. Smith
                                               Ilene M. Smith
                                               Deputy Attorney General
                                               Atty. No. 22818-02
                                               Indiana Government Center South – 5th Fl.
                                               302 W. Washington Street
                                               Indianapolis, IN 46204-2770
                                               Phone:       (317) 232-0149
                                               Fax: (317) 232-7979
                                               Email: Ilene.Smith@atg.in.gov




                                                 5
USDC IN/ND case 3:18-cv-00995-JD-MGG document 111 filed 10/30/19 page 6 of 6


                           CERTIFICATE OF SERVICE

      I hereby certify that on October 30, 2019, a copy of the foregoing document

was mailed, via United States Postal Service, postage prepaid, or by other means

acceptable to this court, to the following:

   Arthur Loevy
   Jon Loevy
   Sarah Grady
   Sam Heppel
   Megan Pierce
   LOEVY & LOEVY
   311 North Aberdeen St., 3rd Floor
   Chicago, IL 60607

                                                  Ilene M. Smith
                                                  Deputy Attorney General




                                              6
